Case 19-30531

In re

Doc 20 Filed 07/11/19 Entered 07/11/19 15:52:38 Page 1of 13

UNITED STATES BANKRUPTCY COURT
District of Connecticut

Case No. 19-30531

Deborah A Olchek

Debtor.

Chapter 7

AMENDMENT COVER SHEET

The following items have been amended in the above named bankruptcy proceeding (check all applicable

boxes)

Voluntary Petition (Specify reason for amendment)

Summary of Schedules

Schedule A - Real Property

Schedule B - Personal Property

Schedule C - Property Claimed as Exempt

Schedule D, E, or F and/or Matrix, and/or List of Creditors or Equity Holders
Add/Delete creditor(s), change amount or classification of debt - $26.00fee
required

 

Add/change address of already listed creditor - No Fee
Schedule G - Executory Contracts and Unexpired Leases
Schedule H - Codebtors
Schedule I - Current Income of Individual! Debtor(s)
Schedule J - Current Expenditures of Individual Debtor(s)
Declaration Regarding Schedules |
Statement of Financial Affairs and/or Declaration
Chapter 7 Individual Debtor's Statement of Intention
Disclosure of Compensation of Attorney for Debtor
Statement of Current Monthly Income and Means Test Calculation (Form 22A, 22B or 22C)
Certification of Credit Counseling
Other: s

 

Amendment of debtor(s) Social Securny wunucr requires the mer to follow the instructions provided
by the Office of the U.S. Trustee.

Declaration of Debtor

| (We) declare under penalty of perjury that the information set forth in the amendment(s) attached hereto is (are)
true and correct to the best of my (our) information and belief.

Date: 97/11/2019 s/Deborah A Olchek

Debtor
Case 19-30531 Doc 20 Filed 07/11/19 Entered 07/11/19 15:52:38 Page 2 of 13
aE EC eT el ‘Check 5 tey4 th ET} directed on Ps vith

Form 122A-1Supp:
Deborah AOlchek

First Name Middle Name

Debtor 1

 

C) 1. There is no presumption of abuse.

Debtor 2 ;

(Spouse, if filing) First Name Middle Name XK) 2. The calculation to determine if a presumption of
. _ DISTRICT OF CONNECTICUT abuse applies will be made under Chapter 7

DIED Stales Beikiipley Pour lier ae Means Test Calculation (Official Form 1224-2).

19-30531

 

 

L] 3. The Means Test does not apply now because of
(lfknown) qualified military service but it could apply later.

Case number

 

 

 

K) Check if this is an amended filing

Official Form 122A—1
Chapter 7 Statement of Your Current Monthly Income 12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for being accurate. If more
space is needed, attach a separate sheet to this form. Include the line number to which the additional information applies. On the top of any
additional pages, write your name and case number (if known). If you believe that you are exempted from a presumption of abuse because you
do not have primarily consumer debts or because of qualifying military service, complete and file Statement of Exemption from Presumption of
Abuse Under § 707(b)(2) (Official Form 122A-1Supp) with this form.

| Part 4: | Calculate Your Current Monthly Income

 

 

1. What is your marital and filing status? Check one only.
XK) Not married. Fill out Column A, lines 2-11.
QC) Married and your spouse is filing with you. Fill out both Columns A and B, lines 2-11.

() Married and your spouse is NOT filing with you. You and your spouse are:
QO Living in the same household and are not legally separated. Fill out both Columns A and B, lines 2-11.

O Living separately or are legally separated. Fill out Column A, lines 2-11; do not fill out Column B. By checking this box, you declare
under penalty of perjury that you and your spouse are legally separated under nonbankruptcy law that applies or that you and your
Spouse are living apart for reasons that do not include evading the Means Test requirements. 11 U. S. C. § 707(bX7)(B).

Filli in the average monthly i income that you received from all sources, derived during the 6 full months’ before you file this
bankruptcy case. 11 U.S.C. § 101(10A). For example, if you are filing on September 15, the 6-month period would be March 1 through
August 31. If the amount of your monthly income varied during the 6 months, add the income for ali 6 months and divide the total by 6.
Fill inthe result.: Do not include any income amount more than once. For example, if both spouses own the same rental property, put the
income, from that property in one column only. If you have nothing to report for any line, write $0 in the space.
Cofumn A Column B
Debtor 1°. Debtor 2 or
: poles non-filing spouse

2. Your gross wages, salary, tips, bonuses, overtime, and commissions

 

 

 

 

(before all payroll deductions). $8,902.89 $
3. Alimony and maintenance payments. Do not include payments from a spouse if 0.00

Column B is filled in. a $
4. Allamounts from any source which are regularly paid for household expenses

of you or your dependents, including child support. Include regular contributions

from an unmarried partner, members of your household, your dependents, parents,

and roommates. Include regular contributions from a spouse only if Column B is not 6.00

filled in. Do not include payments you listed on line 3. ae $
5. Net income from operating a business, profession, Debtor 4 Debtor 2

or farm

Gross receipts (before all deductions) $ $

Ordinary and necessary operating expenses -$ -$

Net monthly income from a business, profession, or farm 0.00 $ ae 3.0.00 $
6. Net income from rental and other real property -Debtor1 ~- Debtor. 2 :

Gross receipts (before all deductions) $ $

Ordinary and necessary operating expenses -—$ -$

Net monthly income from rental or other real property 0.00 g ors $0.00 $
7. Interest, dividends, and royaities $0.00 $

 

 

 

Official Form 122A-1 Chapter 7 Statement of Your Current Monthly Income page 1
Case 19-30531 Doc 20 Filed 07/11/19 Entered 07/11/19 15:52:38 Page 3 of 13

 

 

Debtor 4 Deborah A Olchek Case number (it inown)!9-30531
First Name Middle Name Last Name
Column A Column B
Debtor 1 Debtor 2 or

non-filing spouse
8. Unemployment compensation $0.00 $

Do not enter the amount if you contend that the amount received was a benefit
under the Social Security Act. Instead, list it here: o..oeccssscsssssseccscssccsee

FOP YOU os eessssesseesessvsssescssseeesesenseeesensesssseistssiesssssseteceesceseee 0,00
PGR VOURS POU So escscreccscssssccccue peers aici ssereonemeees reorarecnes S
9. Pension or retirement income. Do not include any amount received that was a
benefit under the Social Security Act. $0.00 $

10. Income from all other sources not listed above. Specify the source and amount.
Do not include any benefits received under the Social Security Act or payments received
as a victim of a war crime, a crime against humanity, or international or domestic
terrorism. If necessary, list other sources on a separate page and put the total below.

 

 

 

child support $1,376.00 $
$ $
Total amounts from separate pages, if any. + $0.00 +¢
11. Calculate your total current monthly income. Add lines 2 through 10 for each + wl
column. Then add the total for Column A to the total for Column B. $10,278.89 $ | $10,278.89

 

 

 

 

 

 

 

 

Total current
monthly income

| Part 2: | Determine Whether the Means Test Applies to You

12. Calculate your current monthly income for the year. Follow these steps:

12a. Copy your total current monthly income from liIN€ 14...scssusanecnseuenecsenenetsiititatieensstanane COPY line 14 here> | 10,278.89

Multiply by 12 (the number of months in a year). x 12

12b. The result is your annual income for this part of the form. 12b. $123,346.68

13. Calculate the median family income that applies to you. Follow these steps:

 

Fill in the state in which you live. renneetiout

 

 

Fill in the number of people in your household.

 

 

 

 

 

$100,836.00

 

Fill in the median family income for your state and size of household, ................. seeneareaay SEER as eecansounganssern LD

To find a list of applicable median income amounts, go online using the link specified in the separate
instructions for this form. This list may also be available at the bankruptcy clerk's office.

 

14. How do the lines compare?

14a.Q) Line 12b is less than or equal to line 13. On the top of page 1, check box 1, There is no presumption of abuse.
Go to Part 3.

14b. E) Line 12b is more than line 13. On the top of page 1, check box 2, The presumption of abuse is determined by Form 122A-2.
Go to Part 3 and fill out Form 122A—2.

 

a alan Pelow

By signing here, | declare under penalty of perjury that the information on this statement and in any attachments is true and correct.

 

 

X s/Deborah A Olehek x
Signature of Debtor 1 Signature of Debtor 2
Date 07/10/2019 Date
MM/ DD /YYYY MM/ DD /YYYY

If you checked line 14a, do NOT fill out or file Form 122A-2.
If you checked line 14b, fill out Form 122A-2 and file it with this form.

 

 

 

Official Form 122A-1 Chapter 7 Statement of Your Current Monthly Income page 2
Case 19-30531 Doc 20 Filed 07/11/19 Entered 07/11/19 15:52:38 Page 4 of 13

MOR EM SECU Oe time geet Check the appropriate box as directed in

dines 40 or 42:

Debtor 4 Deborah A Olchek

are - According to the calculations required by
Sanam me Os this Statement:
Debtor 2

(Spouse, if filing) First Name Middle Name

 

&) 4. There is no presumption of abuse.
United States Bankruptcy Court fo DISTRICT OF CONNECTICUT

C) 2. There is a presumption of abuse.

 

 

19-30531

 

Case number
(If known)

 

K) Check if this is an amended filing

 

 

Official Form 122A-—2
Chapter 7 Means Test Calculation 04/19

 

To fill out this form, you will need your completed copy of Chapter 7 Statement of Your Current Monthly Income (Official Form 122A-1).

Be as complete and accurate as possible, If two married people are filing together, both are equally responsible for being accurate. If more space

is needed, attach a separate sheet to this form. Include the line number to which the additional information applies. On the top of any additional
pages, write your name and case number (if known).

Determine Your Adjusted Income

1, Copy your total current monthly INCOME... eeceecessssssssssssesseessssseeveseeees COPY line 41 from Official Form 122A-1 here™>........... g 10,278.89

2. Did you fill out Column B in Part 1 of Form 1224-17
I No. Fill in $0 for the total on line 3.
LI Yes. Is your spouse filing with you?
OC) No. Go to line 3.
C) Yes. Fill in $0 for the total on line 3.

3. Adjust your current monthly income by subtracting any part of your spouse’s income not used to pay for the
household expenses of you or your dependents. Follow these steps:

On line 11, Column B of Form 1224-1, was any amount of the income you reported for your spouse NOT
regularly used for the household expenses of you or your dependents?

C) No. Fill in 0 for the total on line 3.

CY Yes. Fill in the information below:

. State each purpose for which the income was used Fill in the amount you
For example, the income is used to pay your spouse's tax debt orto support are subtracting from

 

 

 

 

people other than you or your dependents your spouse’s income
$
$
+§
Tt. ooo. eeseneeessesesessseeesssscsssesssenesssesssevasevsvavesatstacinsessvavavecevese $ 0.00 Copy tt RE cnc —€ 0,00
4. Adjust your current monthly income. Subtract the total on line 3 from line 1. $ 10,278.89

 

 

 

 

 

 

Official Form 122A-—2 Chapter 7 Means Test Calculation page 1
Case 19-30531 Doc 20 Filed 07/11/19 Entered 07/11/19 15:52:38 Page 5of 13

Debtor 1 Deborah A Olchek 19-30531

First Name Middle Name Last Name

re Calculate Your Deductions from Your Income

The Internal Revenue Service (IRS) issues National and Local Standards for certain expense amounts. Use these amounts to
answer the questions in lines 6-15. To find the IRS standards, go online using the link specified in the separate instructions for
this form. This information may also be available at the bankruptcy clerk’s office.

Case number (if known)

 

 

 

Deduct the expense amounts set out in lines 6-15 regardless of your actual expense. In later parts of the form, you will use some of your
actual expenses if they are higher than the standards. Do not deduct any amounts that you subtracted from your spouse's income in line 3
and do not deduct any operating expenses that you subtracted from income in lines 5 and 6 of Form 122A-1.

If your expenses differ from month to month, enter the average expense.

Whenever this part of the form refers to you, it means both you and your spouse if Column B of Form 1224-1 is filled in.

5. The number of people used in determining your deductions from income

 

Fill in the number of people who could be claimed as exemptions on your federal income tax return, B
plus the number of any additional dependents whom you support. This number may be different from
the number of people in your household.

 

 

 

. National Standards You must use the IRS National Standards to answer the questions in lines 6-7.

6. Food, clothing, and other items: Using the number of people you entered in line 5 and the IRS National Standards, fill 1,446.00
in the dollar amount for food, clothing, and other items. $e

7. Out-of-pocket health care allowance: Using the number of people you entered in line 5 and the IRS National Standards,
fill in the dollar amount for out-of-pocket health care. The number of people is split into two categories—people who are
under 65 and people who are 65 or older—because older people have a higher IRS allowance for health care costs. If your
actual expenses are higher than this IRS amount, you may deduct the additional amount on line 22.

People who are under 65 years of age

7a. Out-of-pocket health care allowance per person
$ 55.00

7b. Number of people who are under 65

 

 

 

x 3
7c. Subtotal. Multiply line 7a by line 7b. 5 185.00 Copyheres®  $ ean
People who are 65 years of age or older
7d. Out-of-pocket health care allowance per person 5 414.00
7e. Number of people who are 65 or older x
7f. Subtotal. Multiply line 7d by line 7e. $ oot Copy here> ' 0.00
7g. Total. Add lines 7¢ and 76.0.0... cccccccccccecsssssscssesesvsvscsesscacsecssscescstavesevestevesevecsecscsees $ an Copy total here => 5 165.00

 

 

 

 

 

 

 

 

Official Form 122A-2 Chapter 7 Means Test Calculation page 2

 
Case 19-30531 Doc 20 Filed 07/11/19 Entered 07/11/19 15:52:38 Page 6 of 13

 

 

 

 

Debtor 1 Deborah A Olchek Case number (ifknowny,49-39531
First Name Middle Name Last Name
Local Standards You must use the IRS Local Standards to answer the questions in lines 8-15.

Based on information from the IRS, the U.S. Trustee Program has divided the IRS Local Standard for housing for
bankruptcy purposes into two parts:

@ Housing and utilities - Insurance and operating expenses
@ Housing and utilities - Mortgage or rent expenses

To answer the questions in lines 8-9, use the U.S. Trustee Program chart.

To find the chart, go online using the link specified in the separate instructions for this form.
This chart may also be available at the bankruptcy clerk’s office.

8. Housing and utilities - Insurance and operating expenses: Using the number of people you entered in line 5, fill in the

dollar amount listed for your county for insurance and operating expenses. $ 703.00

9. Housing and utilities - Mortgage or rent expenses:

ga. Using the number of people you entered in line 5, fill in the dollar amount listed
for your county for mortgage or rent expenses $

1,679.00
9b. Total average monthly payment for all mortgages and other debts secured by your home.

To calculate the total average monthly payment, add all amounts that are
contractually due to each secured creditor in the 60 months after you file for
bankruptcy. Then divide by 60.

Name of the creditor Average monthly
Pes ‘ payment

$

 

Repeat this
@mount on
line 33a.

Total average monthly payment Sone — OP

 

 

 

 

9c, Net mortgage or rent expense.

Subtract line 9b (total average monthly payment) from line 9a (mortgage or 5 1,679.00 | Copy $ 1,679.00
rent expense). If this amount is less than $0, enter $0 here>

 

 

 

10. If you claim that the U.S. Trustee Program’s division of the IRS Local Standard for housing is incorrect and affects $
the calculation of your monthly expenses, fill in any additional amount you claim.

Explain The actual payment is $2369

 

why: See Attachment Line 10: Additional Claim Reason

 

11. Local transportation expenses: Check the number of vehicles for which you claim an ownership or operating expense.

LJ} 0.Gotoline 14.

KE) 4. Go to line 12.
C) 2ormore. Go to line 12.

12. Vehicle operation expense: Using the IRS Local Standards and the number of vehicles for which you claim the
operating expenses, fill in the Operating Costs that apply for your Census region or metropolitan statistical area. 5 237.00

 

Official Form 122A—2 Chapter 7 Means Test Calculation page 3

 
Case 19-30531 Doc 20 Filed 07/11/19 Entered 07/11/19 15:52:38

Deborah A Olchek 19-30531

Middle Name

Debtor 1 Case number (if known),

First Name Last Name

Page 7 of 13

 

 

13. Vehicle ownership or lease expense: Using the IRS Local Standards, calculate the net ownership or lease expense
for each vehicle below. You may not claim the expense if you do not make any loan or lease payments on the vehicle.
In addition, you may not claim the expense for more than two vehicles.

Vehicle 1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Describe Vehicle 1:
13a. Ownership or leasing costs using IRS Local Standard. .........cccccccccccscescsccescessscnscssvsnsveveee gOS
13b. Average monthly payment for all debts secured by Vehicle 1.
Do not include costs for leased vehicles.
To calculate the average monthly payment here and on line 13e, add all
amounts that are contractually due to each secured creditor in the 60 months
after you filed for bankruptcy. Then divide by 60.
Name of each creditor for Vehicle 1 Average monthly -
payment :
$
+ $
Copy Repeat this
Total average monthly payment $ —$§ amount on
here> line 33b.
i ; Copy net
13c. Net Vehicle 1 ownership or lease expense sane Vehicle 1
Subtract line 13b from line 13a. If this amount is less than $0, enter $0. ..cccesceeeeeeeee $__ expense 508.00
here.....—>
Vehicle 2 _ Describe Vehicle 2:
13d. Ownership or leasing costs using IRS Local Standard. .....c.cccccccccccccccssssecsesececececacsesesees $
13e. Average monthly payment for all debts secured by Vehicle 2.
Do not include costs for leased vehicles.
Name of each creditor for Vehicle 2 Average monthly
payment
$
+ $
Copy Repeat this
Total average monthly payment $ here> 9 Emoto
. i Copy net
13f. Net Vehicle 2 ownership or lease expense Vehicle 2
Subtract line 13e from 13d. If this amount is less than $0, enter $0.0... .cccccsssesssssssssecsseeeee $ expense
here... > $
14. Public transportation expense: If you claimed 0 vehicles in line 11, using the IRS Local Standards, fill in the
Public Transportation expense allowance regardless of whether you use public transportation. $
15. Additional public transportation expense: If you claimed 1 or more vehicles in line 11 and if you claim that you may also
deduct a public transportation expense, you may fill in what you believe is the appropriate expense, but you may not claim
more than the IRS Local Standard for Public Transportation. $
Chapter 7 Means Test Calculation page 4

Official Form 122A—2
Debtor 1

Case 19-30531 Doc 20 Filed07/11/19 Entered 07/11/19 15:52:38 Page 8 of 13

Deborah A Olchek 19-30531

First Name Middle Name Last Name

Case number (known)

 

Other Necessary Expenses _in addition to the expense deductions listed above, you are allowed your monthly expenses for

16

17.

18.

19.

20.

21.

22.

23.

24,

the following IRS categories.

. Taxes: The total monthly amount that you will actually owe for federal, state and local taxes, such as income taxes, self-

employment taxes, Social Security taxes, and Medicare taxes. You may include the monthly amount withheld from your
pay for these taxes. However, if you expect to receive a tax refund, you must divide the expected refund by 12 and
subtract that number from the total monthly amount that is withheld to pay for taxes.

Do not include real estate, sales, or use taxes.

Involuntary deductions: The total monthly payroll deductions that your job requires, such as retirement contributions,
union dues, and uniform costs.

Do not include amounts that are not required by your job, such as voluntary 404(k) contributions or payroll savings.

Life insurance: The total monthly premiums that you pay for your own term life insurance. If two married people are filing
together, include payments that you make for your spouse’s term life insurance. Do not include premiums for life
insurance on your dependents, for a non-filing spouse's life insurance, or for any form of life insurance other than term.

Court-ordered payments: The total monthly arnount that you pay as required by the order of a court or administrative
agency, such as spousal or child support payments.

Do not include payments on past due obligations for spousal or child support. You will list these obligations in line 35.

Education: The total monthly amount that you pay for education that is either required:
H as a condition for your job, or
@ for your physically or mentally challenged dependent child if no public education is available for similar services.

Childcare: The total monthly amount that you pay for childcare, such as babysitting, daycare, nursery, and preschool.
Do not include payments for any elementary or secondary school education.

Additional health care expenses, excluding insurance costs: The monthly amount that you pay for health care that
is required for the health and welfare of you or your dependents and that is not reimbursed by insurance or paid by a
health savings account. Include only the amount that is more than the total entered in line 7.

Payments for health insurance or health savings accounts should be listed only in line 25.

Optional telephones and telephone services: The total monthly amount that you pay for telecommunication services for
you and your dependents, such as pagers, call waiting, caller identification, special long distance, or business cell phone
service, to the extent necessary for your health and welfare or that of your dependents or for the production of income, if it
is not reimbursed by your employer.

Do not include payments for basic home telephone, internet and cell phone service. Do not include self-employment
expenses, such as those reported on line 5 of Official Form 1224-1, or any amount you previously deducted.

Add all of the expenses allowed under the IRS expense allowances.
Add lines 6 through 23.

+

 

$ 1,064.14
$ 393.94
$
3
$
$
5 627.22
$ 415.00

 

 

 

Official Form 122A-2 Chapter 7 Means Test Calculation

page 5

 
 

Case 19-30531 Doc 20 Filed 07/11/19 Entered 07/11/19 15:52:38 Page 9 of 13

Debtor 7 Deborah A Olchek
First Name Middle Name iaaieme

Case number (fknowny 1 9°30534

 

Additional Expense Deductions — These are additional deductions allowed by the Means Test.
Note: Do not include any expense allowances listed in lines 6-24.

25. Health insurance, disability insurance, and health savings account expenses. The monthly expenses for health
insurance, disability insurance, and health savings accounts that are reasonably necessary for yourself, your spouse, or your
dependents.

Health insurance 507.22

Disability insurance

Health savings account + 120.00

 

627.22

orn of «4

Total Copy total here Do... ccecececeeeesseeees g__—*Ba7.22

 

 

 

Do you actually spend this total amount?

CL) No. How much do you actually spend? $
Yes

26, Continuing contributions to the care of household or family members. The actual monthly expenses that you will

continue to pay for the reasonable and necessary care and support of an elderly, chronically ill, or disabled member of your $ Asian
household or member of your immediate family who is unable to pay for such expenses. These expenses may include
contributions to an account of a qualified ABLE program. 26 U.S.C. § 529A(b).

27. Protection against family violence. The reasonably necessary monthly expenses that you incur to maintain the safety of $

you and your family under the Family Violence Prevention and Services Act or other federal laws that apply.
By law, the court must keep the nature of these expenses confidential.

28. Additional home energy costs. Your home energy costs are included in your insurance and operating expenses on line 8.
If you believe that you have home energy costs that are more than the home energy costs included in expenses on line
8, then fill in the excess amount of home energy costs. 826.00
You must give your case trustee documentation of your actual expenses, and you must show that the additional amount
claimed is reasonable and necessary.

Roe)

29, Education expenses for dependent children who are younger than 18, The monthly expenses (not more than $170.83*
per child) that you pay for your dependent children who are younger than 718 years old to attend a private or public
elementary or secondary school. $
You must give your case trustee documentation of your actual expenses, and you must explain why the amount claimed is
reasonable and necessary and not already accounted for in lines 6-23.

* Subject to adjustment on 4/01/22, and every 3 years after that for cases begun on or after the date of adjustment.

30. Additional food and clothing expense. The monthly amount by which your actual food and clothing expenses are higher g 1,300.00
than the combined food and clothing allowances in the IRS National Standards. That amount cannot be more than 5% of the
food and clothing allowances in the IRS National Standards.
To find a chart showing the maximum additional allowance, go online using the link specified in the separate instructions for
this form. This chart may also be available at the bankruptcy clerk’s office.
You must show that the additional amount claimed is reasonable and necessary.

 

31. Continuing charitable contributions. The amount that you will continue to contribute in the form of cash or financial + $
instruments to a religious or charitable organization. 26 U.S.C. § 170(c}(1}(2).

 

 

32. Add all of the additional expense deductions. g 2,903.22
Add lines 25 through 31.

 

 

 

 

 

Official Form 122A-2 Chapter 7 Means Test Calculation page 6

 
Case 19-30531 Doc20 Filed 07/11/19 Entered 07/11/19 15:52:38 Page 10 of 13

Deborah A Olchek
First Name Middle Name Last Name

19-30531

Debtor 1 Case number (if known)

 

 

 

Deductions for Debt Payment

33. For debts that are secured by an interest in property that you own, including home mortgages, vehicle
loans, and other secured debt, fill in lines 33a through 33e.

To calculate the total average monthly payment, add all amounts that are contractually due to each secured
creditor in the 60 months after you file for bankruptcy. Then divide by 60.

Average monthly

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Mortgages on your home: Payment
B8a; Copy line: Ob MRTG scsccsissvscssvssssvssecccuscscsessanteplweceseees cas venesnennnnseeceeseeesssessoarranctsnnseanececssasetll 3. B00
Loans on your first two vehicles:
33d. Copy lin 13D NOTE, on ese sessasessscsssscesssveussessessessescssrssenesssesseststarsssssssasastteeeeecsense SD $
B3c. Copy lime 13@ Were. oooceecesecsseeseececssssesesstvnvatessessessesesscevecsvtsessesssssesssearssasasatassvsesesese §
33d. List other secured debts:
Name of each creditor for other Identify property that Does payment
secured debt secures the debt include taxes
: or insurance?
I No §
C) Yes
L} No 5
C) Yes
C) No +S
CL] Yes
Cc total
33e. Total average monthly payment. Add lines 33a through 33d. cececccsssssssssssssessssssesceceeesceceere $ 0:00 hee $ 0,00
34. Are any debts that you listed in line 33 secured by your primary residence, a vehicle,
or other property necessary for your support or the support of your dependents?
K] No. Goto line 35.
Cl) Yes. State any amount that you must pay to a creditor, in addition to the payments
listed in line 33, to keep possession of your property (called the cure amount).
Next, divide by 60 and fill in the information below.
- Name of the creditor " Identify property that Total cure Monthly cure
secures the debt - amount amount -
$ +60 = $
$ + 60= $
$ + 60 = +$
0.00 | Copy total 0.00
Total $ heres $
35. Do you owe any priority claims such as a priority tax, child support, or alimony —
that are past due as of the filing date of your bankruptcy case? 11 U.S.C. § 507.
2) No. Go to line 36.
L) Yes. Fill in the total amount of all of these priority claims. Do not include current or
ongoing priority claims, such as those you listed in line 19.
Total amount of all past-due priority Claims 2... eccssscsscsssssssssecssssssessasiecssssesessessveees $ +60= $ 0.00
Official Form 122A—2 Chapter 7 Means Test Calculation page 7

 
Case 19-30531 Doc20 Filed 07/11/19 Entered 07/11/19 15:52:38 Page 11 of 13

Deborah A Olchek 19-30531

First Name. Middle Name Last Name

Debtor 1 Case number (if known),

 

 

 

36. Are you eligible to file a case under Chapter 13? 11 U.S.C. § 109%(e).
For more information, go online using the link for Bankruptcy Basics specified in the separate
instructions for this form. Bankruptcy Basics may also be available at the bankruptcy clerk’s office.

) No. Goto line 37.

LJ Yes. Fill in the following information.

Projected monthly plan payment if you were filing under Chapter 13 $

Current multiplier for your district as stated on the list issued by the

Administrative Office of the United States Courts (for districts in Alabama and

North Carolina) or by the Executive Office for United States Trustees (for all

other districts). x

To find a list of district multipliers that includes your district, go online using the
link specified in the separate instructions for this form. This list may also be
available at the bankruptcy clerk's office.

 

 

 

 

 

c total
Average monthly administrative expense if you were filing under Chapter 13 $ men $
37. Add all of the deductions for debt payment. $ 0.00
PGE ees S36, TEMOUOPY SE, sesrnnunnnsecnmersnarsazasisuscssmiuessetsitsivc 229s LHN SLE. mmgaanapnannenserenneenerercureqerannangneetamneenvaneaxenvavaensmneavans

 

 

 

Total Deductions from Income

38. Add all of the allowed deductions.

Copy line 24, All of the expenses allowed under IRS 5 7,238.30
OXPOMSE GOWAMCES .....ccsesessssssssessescessessessesssscsncsasssscssssesessecsess aaa
Copy line 32, All of the additional expense deductions.......... $ 2,903.22
Copy line 37, All of the deductions for debt payment. #3 0.00

Total deductions | $_——_—10, 141.62 | Copy total here ....ccsccceeccccceneeee D $ 10,141.52

Determine Whether There Is a Presumption of Abuse

 

 

 

39. Calculate monthly disposable income for 60 months

 

 

 

 

39a. Copy line 4, adjusted current monthly income ..... $ 10,278.89

39b. Copy line 38, Total deductions.......... -$ 10,141.52

39c. Monthly disposable income. 11 U.S.C. § 707(b)(2). 5 137.37 Copy 5 137.37
Subtract line 39b from line 39a. a here> SS
For the next 60 Months (5 years).......esecsssssessscssssssssssssesssssssvssvesessssssssstssssesssssssesspsatestasasnsseesesesseseeeeee x 60

 

 

$ 8,242.20, Copy

39d. Total. Multiply line 39c by 60... ee pene ; 8,242.20

 

 

 

 

 

 

40. Find out whether there is a presumption of abuse. Check the box that applies:

LJ The line 39d is less than $8,175*. On the top of page 1 of this form, check box 1, There is no presumption of abuse. Go to
Part 5.

C) The line 39d is more than $1 3,650*. On the top of page 1 of this form, check box 2, There is a presumption of abuse. You
may fill out Part 4 if you claim special circumstances. Then go to Part 5.

ZX) The line 39d is at least $8,175", but not more than $13,650*. Go to line 414.

* Subject to adjustment on 4/01/22, and every 3 years after that for cases filed on or after the date of adjustment.

 

Official Form 1224-2 Chapter 7 Means Test Calculation page 8
Case 19-30531 Doc20 Filed 07/11/19 Entered 07/11/19 15:52:38 Page 12 of 13

Debtor 4 Deborah A Olchek
First Name Middle Name Last Name

Case number (if known 19°30534

 

 

41. 41a. Fill in the amount of your total nonpriority unsecured debt. If you filled out A
Summary of Your Assets and Liabilities and Certain Statistical Information Schedules

(Official Form 106Sum), you may refer to line 3b on that TOIT weeeseossaninsusrecesen strertaas scorn aamiannietgeieaeees 5 58,898.83

x .25

 

 

41b. 25% of your total nonpriority unsecured debt. 11 U.S.C. § 707(b)(2AX INI).

5 14,724,71 | COPY $14,724.71
Multiply line 41@ by 0.25. ooo cccccsccccccccssssseseseccccc. = naan

here>

 

 

 

 

 

42. Determine whether the income you have left over after subtracting all allowed deductions
is enough to pay 25% of your unsecured, nonpriority debt.

Check the box that applies:

Line 39d is less than line 41b. On the top of page 1 of this form, check box 1, There is no presumption of abuse.
Go to Part 5.

C) Line 39d is equal to or more than line 41b. On the top of page 1 of this form, check box 2, There is a presumption
of abuse. You may fill out Part 4 if you claim special circumstances. Then go to Part 5.

Pea © Give Details About Special Circumstances

43.Do you have any special circumstances that justify additional expenses or adjustments of current monthly income for which there is no
reasonable alternative? 11 U.S.C. § 707(b)(2)B).
CL] No. Go to Part 5.

& Yes. Fill in the following information. All figures should reflect your average monthly expense or income adjustment
for each item. You may include expenses you listed in line 25.

You must give a detailed explanation of the special circumstances that make the expenses or income
adjustments necessary and reasonable. You must also give your case trustee documentation of your actual
expenses or income adjustments.

Average monthly expense
or income adjustment

The petitioner is only paid for 10months 3(17805.78)

not 12 as calculated

Give a detailed explanation of the special circumstances

 

$

 

 

Ea Sign Below

By signing here, | declare under penalty of perjury that the information on this statement and in any attachments is true and correct.

X sideborah A Olchek Xx

 

 

Signature of Debtor 1 Signature of Debtor 2

Date 07/10/2019 Date
MM/DD /YYYY MMTDD 7YYYY

 

 

 

Official Form 122A-2 Chapter 7 Means Test Calculation page 9
Case 19-30531 Doc20 Filed 07/11/19 Entered 07/11/19 15:52:38 Page 13 of 13

Attachment
Debtor: Deborah A Olchek Case No: 19-30531

Attachment Line 10: Additional Claim Reason

Utilities average $826
